In an action to recover insurance proceeds due under a homeowner’s multiperil insurance policy, for losses due to theft, defendants *860appeal from so much of an order of the Supreme Court, Kings County (Bellard, J.), entered April 18, 1980, as denied their motion for summary judgment. Order reversed insofar as appealed from, on the law, without costs or disbursements, defendants’ motion for summary judgment granted, and complaint dismissed. This action was commenced by plaintiffs to recover for burglary losses, under a multiperil insurance policy issued by defendant Travelers Indemnity Company. Pursuant to that policy, any “claim” for losses must be “commenced within twelve months next after inception of the loss.” Plaintiffs commenced this action more than 12 months after the burglary. Consequently, plaintiffs’ complaint is dismissed as untimely (see Bargaintown, D.C. v Bellefonte Ins. Co., 54 NY2d 700). Damiani, J. P., Titone, Mangano and’Weinstein, JJ., concur.